DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-8 and 19-24 in the reply filed on 11/30/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/22 and 7/19/22 were filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Alimperti et al (US 2021/0260249 A1 hereafter Alimperti).
Alimperti discloses an ink for 3-D printing comprising a dry solvent-polymer powder that can be gelled upon hydration and dried after extrusion [abstract, Figure 1, 0031-0034]. The dry gellable powder particles can encapsulate be ceramics [0048].  The powders can measure as small as 5 microns and [0050]. The ink composition does not comprise a gel as the ink remains a slurry of particles in an aqueous solution through extrusion [0064].  The composition is washed and dried with water and alcohol [0064].  These disclosures render the claims anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Alimperti et al (US 2021/0260249 A1 hereafter Alimperti) in view of Shastri et al (WO 99/09149 A1 hereafter Shastri).
As discussed above Alimperti discloses an ink composition for 3D printing comprising solvent polymers encapsulating ceramic materials in a dry powder form that can be gelled by hydration.  The reference is silent to the removal of the solvent from the polymer, other than drying.  The use of lyophilization for solvent removal is known in the art as seen in the Shastri.
Shastri discloses an ink composition for 3-D printing comprising polymers that can encapsulate compounds (abstract, page 22, lin. 14-28).  The ink is particulate until hydrated comprising solid dry particles (page 25, lin. 10-15).  The polymers are lyophilized to remove the solvent (page 10, lin. 11-21).  A porous matrix is formed from the lyophilization where solvent is removed creating a matrix with high surface area with is beneficial to cell growth (page 18, lin. 10-20).  It would have been obvious to include the solvent removal steps of Shastri as they would form a porous matrix useful for tissue growth.
It would have been obvious to combine the prior art in order to produce a stable ink composition useful in printing biologically implantable constructs and scaffolds.  The inks of Alimperti and Shastri are both porous scaffolds comprising polymers formed from solvents that are used for tissue growth and as such solve similar problems. There would have been a reasonable expectation of success in lyophilizing the solvent as both ink composition comprise similar polymers and components. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618